Title: To James Madison from Sylvanus Bourne, 2 July 1803
From: Bourne, Sylvanus
To: Madison, James


					
						Sir,
						Baltimore July 2d. 1803
					
					The late agitated & unsettled position of the Affairs of Europe has caused me to defer my return 


there, till things should assume a more fixed & decided character.
					It appears now by accounts meriting confidence and  which are just received that War between 


France & England was renewed on the 16th. Ulto. an event which must materially affect the Interests of our 


Commerce in that quarter of the world & nothwithstanding that respect which GB. avows toward the Neutrality 


of Holland Spain &c. I doubt the possibility of its being carried into effect as the connection of those 


Countries with France must inevitably draw them into the Contest & to a participation of its Consequences
					The experience of the late War in Europe tended to evince the importance of the Port of Emden in 


Prussia to the trade of the U. S. with Holland as the nearest point of communication therewith 


by the Inland navigation, a channel which is entirely free from any malice by the belligerent 


Powers.  I should therefore deem it essential to the interests of our 


trade, in order to meet the event of a blockade of the Ports of Holland that a commercial 


Agent be named for Emden to attend the various concerns of our navigation to that 


Port, but as it will be an of fice of uncertain tenure & temporary duration, it may not claim the 


attention of any Citizen to go there expressly from the U States, & I woud beg leave to 


mention to you  Mr. P J Abegg an Inhabitant of that Port as one meriting confidence 


from the best information I have of his Character.  A material advantage 


among others of such an agency, will be derived from the Case of drawback on Landing Certificates (&a) as the mode heretofore practised in that regard by the Authority of the Country was tedious 


voluminous & much more expensive than at the Consular Office.  


Should the Supreme Executive think fit to make the appointment mentioned I can take on the Commn. with me.  I 


expect to be here yet for a time & it may be in the interim that some object may occur from the Change 


lately taken place in Europe meeting the aims I suggested to you sometime since in regard to a 


temporary agency or Commission in course of the publick service as it will be immaterial to me whether I return 


direct or via France or England or other neighbouring part of Europe.  Waiting the favr. of your reply hereto I have 


the honor to be With great Respect Your Ob Servt.
					
						S. Bourne
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
